E'.E,Aif\!' 

NO. 2884O

IN THE SUPREME COURT OF THE STATE OF HAWAIT

KoNA v:LLAGE REALTY, :Nc.; BRENDA TscH:DA¢§hND
RoBERT TScH:DA, Respondents/P1aintiffs-App§Y§§es,
-`=* ~e§'__,”

  

vs. ' T
Z".¥Z`
354

    
 

 

SUNSTONE REALTY PARTNERS, XI.\/', LLc,~ and 
IX, LLC, Petitioners/Defendan ”;

REALTY PARTNERS,
and
SUNSTONE REALTY, LLC;

SUNSTONE REALTY PARTNERS, LLC;
CURTIS D. DEWEESE, &H indiVidUal; MICHELLE MATUSEK, &H
individual; RICK WILSON, an individual, Respondents/

Defendants-Appellees.

CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
(CIV. NO. 05-1-88K))

ORDER DENYING MOTION FOR RECONSIDERATION
(By: Moon, C.J., for the courtH
filed

Upon consideration of the motion for reconsideration,

XIV, LLC and Sunstone Realty Partners, IX, LLC on August 23,
and the record herein,

20lO, the papers in support thereof,
IT IS HEREBY ORDERED that the motion for reconsideration is

Associate Justice Acoba and substitute justice Crandall,

by petitioners/defendants~appellants Sunstone Realty Partners,

denied.
having dissented from the majority's Order Affirming the January
filed

2010 Judgment of the Intermediate Court of Appeals,

 

25,
August l2, 20lO, disagree and would grant the motion for
reconsideration.
DATED; Honolulu, Hawai‘i, August 30, 2010.
FOR THE COURT:
§gigef Justice
Moon, C.J., Nakayama, and Duffy, JJ.; Acoba, J., and
recused, disagree.

1 Considered by:
Circuit Judge Crandall, in place of ReCktenWald, J.,